            Case 5:21-cv-03301-JMG Document 1 Filed 07/26/21 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF PENNSYLVANIA

TIFFANY PONGRACZ,                               :
                                                :
                      Plaintiff,                :
                                                :       Case No. ________________________
vs.                                             :
                                                :                       Civil Action
ABDIKARIM YUSUF-ELMI,                           :
RYDER TRUCK RENTAL LT,                          :
RYDER TRUCK RENTAL, INC.,                       :
And GRASSHOPPER TRANS, INC.                     :
                                                :
                      Defendants.               :

                         DEFENDANTS’ NOTICE OF REMOVAL
                          PURSUANT TO 28 U.S.C. Section 1446

TO:    THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT
       FOR THE EASTERN DISTRICT OF PENNSYLVANIA:

       Defendants Abdikarim Yusuf-Elmi (“Yusuf-Elmi”), Ryder Truck Rental LT (“Ryder

LT”), Ryder Truck Rental, Inc. (“Ryder, Inc.”), and Grasshopper Trans, Inc. (“Grasshopper”),

(collectively “Defendants”) by and through their undersigned attorney, hereby notices the

removal of this action from the Court of Common Pleas of Lehigh County to the United States

District Court for the Eastern District of Pennsylvania, pursuant to 28 U.S.C. § 1332, 28 U.S.C. §

1441 and 28 U.S.C. § 1446, and as grounds therefore shows as follows:

I. TIMELINESS OF REMOVAL

       1.      Plaintiff Tiffany Pongracz (“Plaintiff”) filed the Complaint in this action in the

Court of Common Pleas of Lehigh County, Civil Division, No. 2021-C-1455, on June 17, 2021.

A true and correct copy of the Complaint is attached hereto as Exhibit A.

       2.      Defendants Ryder, LT, Ryder, Inc. and Grasshopper first received notice of

Plaintiff’s Complaint on June 22, 2021, when Plaintiff’s counsel forwarded a copy of the
            Case 5:21-cv-03301-JMG Document 1 Filed 07/26/21 Page 2 of 5




Complaint via certified mail. A true and correct copy of the Affidavits of Service upon

Defendants Ryder, LT, Ryder, Inc. and Grasshopper are attached hereto collectively as

Exhibit B.

       3.      Defendants Yusuf-Elmi first received notice of Plaintiff’s Complaint on June 24,

2021, when Plaintiff’s counsel forwarded a copy of the Complaint via certified mail. A true and

correct copy of the Affidavit of Service upon Defendant Yusuf-Elmi attached hereto as

Exhibit C.

       4.      In accordance with 28 U.S.C. § 1446(b)(2)(B), this Notice of Removal has been

filed within thirty days of service upon Defendant Yusuf-Elmi. See Delalla v. Hanover Ins., 660

F.3d 180, 182 (3d Cir. 2011).

       5.      Therefore, this Notice of Removal has been timely filed.

II. VENUE

       5.      Pursuant to 28 U.S.C. § 1441(a), the United States District Court for the Eastern

District of Pennsylvania is the proper venue for removal because the Court of Common Pleas,

Lehigh County, Pennsylvania is located within the Eastern District of Pennsylvania.

III. BASIS FOR REMOVAL

       A. Diversity Jurisdiction

       6.      This Court also has diversity jurisdiction over this action because, on the date that

the Complaint was filed, and as of the date this Notice is filed, there exists complete diversity of

citizenship between Plaintiff and all Defendants and the amount in controversy exceeds $75,000,

exclusive of interest and costs. See 28 U.S.C. § 1332(a).

               1. Diversity of Citizenship exists amongst Plaintiff and all Defendants

       7.      According to the Complaint, Plaintiff is a citizen of the Commonwealth of

Pennsylvania, residing in Allentown, Pennsylvania. Exhibit A at ¶1.

                                                 2
             Case 5:21-cv-03301-JMG Document 1 Filed 07/26/21 Page 3 of 5




       8.       Defendant Yusuf-Elmi is an individual that resides at 1024 Maple Street, Fort

Morgan, Colorado 80701. Thus, for the purposes of diversity, Yusuf-Elmi is a citizen of

Colorado.

       9.       Defendant Ryder, LT is a Delaware business trust with a principal place of

business in Florida. Thus, for purposes of diversity, Ryder, LT is a citizen of the state of

Delaware and Florida. See 28 U.S.C. § 1332(c)(1) (a corporation shall be deemed to be a citizen

of any State in which it is incorporated and of the State where it has its principal place of

business).

       10.      Defendant Ryder, Inc. is a corporation incorporated in Florida and has its

principal place of business in Florida. Thus, for purposes of diversity, Ryder, Inc. is a citizen of

Florida. See 28 U.S.C. § 1332(c)(1) (a corporation shall be deemed to be a citizen of any State

in which it is incorporated and of the State where it has its principal place of business).

       11.      Defendant Grasshopper is a corporation incorporated in Illinois and has its

principal place of business in Illinois. Thus, for purposes of diversity, Ryder, Inc. is a citizen of

Illinois. See 28 U.S.C. § 1332(c)(1) (a corporation shall be deemed to be a citizen of any State in

which it is incorporated and of the State where it has its principal place of business).

       12.       Therefore, complete diversity exists for purposes of jurisdiction conferred by 28

U.S.C. § 1332(a).

                2. Amount in Controversy exceeds $75,0000

       13.      The Complaint avers claims of negligence and personal injury against

Defendants. Exhibit A.

       14.      The value of the matter in controversy, as appearing from the allegations

contained in Plaintiff’s Complaint, will exceed the amount of $75,000.00.




                                                  3
           Case 5:21-cv-03301-JMG Document 1 Filed 07/26/21 Page 4 of 5




       B. All Other Removal Requirements Will Be Met

       15.     Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders

received Defendants in the State Court Action are annexed hereto as Exhibit A, B and C.

       16.     Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal will be

promptly filed with the Court of Common Pleas of Lehigh County, Pennsylvania and a copy of

same served upon Plaintiff’s counsel. A true and correct copy of the proposed Notice is attached

hereto as Exhibit D.

       17.     By filing this notice, Defendants do not waive their rights to object to service of

process, the sufficiency of process, venue, or jurisdiction, and specifically reserve the right to

assert any defenses and/or objections to which they may be entitled.

       18.     Defendants hereby reserve the right to amend or supplement this Notice of

Removal.

       WHEREFORE, notice is hereby given that this action is removed from the Court of

Common Pleas of Lehigh County, Pennsylvania to the United States District Court for the

Eastern District of Pennsylvania.

                                     MARGOLIS EDLESTEIN



                                     By:
                                           JOHN A. LIVINGOOD, JR., Esquire
                                           Identification No.: 68996
                                           jlivingood@margolisedelstein.com
                                           The Curtis Center
                                           170 S. Independence Mall W.
                                           Suite 400E
                                           Philadelphia, PA 19106-3337
                                           Phone: 215-931-5868
                                           Fax: 215-922-1772

                                           Attorney for Defendants,
                                           Abdikarim Yusuf-Elmi, Ryder Truck
                                           Rental LT, Ryder Truck Rental, Inc.,
                                           and Grasshopper Trans, Inc.
                                                 4
           Case 5:21-cv-03301-JMG Document 1 Filed 07/26/21 Page 5 of 5




                                 CERTIFICATE OF SERVICE

        I certify that on the 23rd day of June, 2021, a true and correct copy of the foregoing

Defendants’ Notice of Removal, was served by U.S. Mail, postage prepaid, on the attorney for

Plaintiff at the following address:


                                      Michael J. McKarski, Esquire
                                      2851 Baglyos Circle
                                      Bethlehem, PA 18020
                                      mmckarski@cohenfeeley.com


                                      MARGOLIS EDLESTEIN



                                      By:
                                            JOHN A. LIVINGOOD, JR., Esquire
                                            Identification No.: 68996
                                            jlivingood@margolisedelstein.com
                                            The Curtis Center
                                            170 S. Independence Mall W.
                                            Suite 400E
                                            Philadelphia, PA 19106-3337
                                            Phone: 215-931-5868
                                            Fax: 215-922-1772

                                            Attorney for Defendants,
                                            Abdikarim Yusuf-Elmi, Ryder Truck
                                            Rental LT, Ryder Truck Rental, Inc.,
                                            and Grasshopper Trans, Inc.




Date: July 23, 2021
42575.0-00001




                                                  5
